DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 08/25/2020 an 12/28/2021 are considered by examiner.

                                                                  Drawings
4.           All drawings filed on 08/25/2020 are approved by examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tagare (U.S. Pat. No. 7,504,810) in view of Kumazawa et al. (U.S. Pub. No. 2017/0036554, hereinafter “Kumazawa”).
 	Regarding claim 1, Tagare (e.g., Fig. 1) shows a switching control circuit (A1, 101, 120, 130 …) used in a switching power supply device (100) for generating an output voltage (Vout) from an input voltage (Vin),, the switching control circuit comprising: a modulator (101, 120) configured to modulate a pulse frequency of a switching control signal during the operation period, wherein the switching control circuit is configured to control switching of the output switching element with the switching control signal during the operation period (col. 2, line 35 – col. 3, line 36).
	Tagare does not show an intermittent operation mode in which an operation period during which switching of an output switching element in the switching power supply device is performed and a suspension period during which no switching of the output switching element is performed alternate.
	However, Kumazawa (e.g., Fig. 2) discloses also a  switching control circuit (500) used in a switching power supply device, the switching control circuit having an intermittent operation mode (“MG-ECU 172 sets converter 200 in one of the continuous voltage-boosting mode and the intermittent voltage-boosting mode and thus controls converter 200”, para. [0059]) in which an operation period during which switching of an output switching element in the switching power supply device is performed and a suspension period during which no switching of the output switching element is performed alternate (para. [0059]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the switching control circuit being configured to have an intermittent operation mode in which an operation period during which switching of an output switching element in the switching power supply device is performed and a suspension period during which no switching of the output switching element is performed alternate as taught in Kumazawa into the switching control circuit of Tagare for the purpose of enhancing the power efficiency of the circuit via “reducing power loss” (Kumazawa, para. [0005]).

Regarding claim 2, Tagare shows wherein the modulator includes a counter (“280 is a four-bit counter” (col. 4, lines 15-16) and a D/A converter (270) configured to perform digital-to-analog conversion on an output of the counter (Variable Resistor 270 that changes a resistance value between nodes N2 and N3 on the basis of a signal MOD in order to change a value Vcomp), and the modulator is configured to modulate the pulse frequency according to an output of the D/A converter (270).

Regarding claim 3, Tagare shows wherein the counter (280) is an up-down counter (“counting from 111 down to 0000”, col. 4, lines 17-18).

Regarding claim 6, Tagare shows wherein the number of pulses in the switching control signal during the operation period is a constant value equal to or larger than two (col. 2, line 65 – col. 3, line 6).

Regarding claim 7, Tagare shows wherein the number of pulses in the switching control signal during the operation period changes based on the output voltage (col. 2, line 65 – col. 3, line 6).

Regarding claim 9, Tagare (Fig. 1) shows the switching control circuit (A1, 101, 120, 130 …)  according to claim 1 which controls switching of the output switching element (110).

Regarding claim 10, Kumazawa (Fig. 2) shows a vehicle (title: POWER SUPPLY DEVICE OF VEHICLE) comprising: the switching power supply device according to claim 9; and a battery (150) for supplying the switching power supply device with electric power.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tagare in view of Kumazawa as applied to claims 1-3, 6-7 and 9-10 above, and further in view of Gossehelweg et al. (U.S. Pub. No. 2014/0265929, hereinafter “Gossehelweg”.
Regarding claim 8, Tagare in view of Kumazawa shows a switching control circuit comprising all the claimed subject matter as discussed above, except for a switching frequency of the output switching element such that the switching frequency remains at 1.8 MHz or higher but 2.1 MHz or lower (from 1.8 – 2.1 Mhz) during the non-intermittent operation mode.
However, Gossehelweg discloses also a switching control circuit (Fig. 2), in which the switching frequency is 2 MHz (para. [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the the switching frequency remains at 1.8 MHz or higher but 2.1 MHz or lower as taught in Gossehelweg in view of the switching control circuit of Tagare in view of Kumazawa for the purpose of obtaining the most efficiency of the circuit.

Allowable Subject Matter
9.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record taken alone or in combination discloses or suggest a switching control circuit that has an intermittent operation mode in which an operation period during which switching of an output switching element in the switching power supply device is performed and a suspension period during which no switching of the output switching element is performed alternate, wherein no clock signal is fed to the counter during the suspension period as recited in claims 4-5.

				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am - 5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838